Citation Nr: 1745660	
Decision Date: 10/13/17    Archive Date: 10/19/17

DOCKET NO.  16-12 445A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to a disability rating in excess of 30 percent for posttraumatic stress disorder (PTSD) with other specified depressive disorder and alcohol use disorder in remission, prior to April 20, 2017.

2.  Entitlement to a disability rating in excess of 50 percent for PTSD with other specified depressive disorder and alcohol use disorder in remission, from April 20, 2017.


REPRESENTATION

The Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

K. Foster, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1966 to December 1967.

This matter is before the Board of Veterans' Appeals (Board) on appeal of an April 2015 rating decision of the St. Louis, Missouri, Regional Office (RO) of the Department of Veterans Affairs (VA).

This matter was previously before the Board in June 2015, at which time the issue of entitlement to a rating in excess of 30 percent for PTSD was remanded to allow the AOJ to issue an SOC.  An SOC was issued in February 2016, and continued the 30 percent rating.  Therefore, the Board finds that there has been substantial compliance with its remand directive and may proceed with adjudication of the Veteran's claim.  Stegall v. West, 11 Vet. App 268 (1998).

Subsequent to the SOC, the Veteran perfected an appeal via a VA Form 9 filed in February 2016.  Subsequently, the RO issued a rating decision in August 2017, increasing the Veteran's disability rating to 50 percent, effective April 20, 2017.  This increase is reflected on the title page in the issues on appeal.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2016).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  For the appellate period prior to April 20, 2017, the service connected PTSD is shown to be manifested by depression, problems sleeping, nightmares, passive suicidal thoughts, hypervigilance, some anger, exaggerated startled response, problems with concentration, intrusive thoughts, and flashbacks.  

2.  For the appellate period from April 20, 2017, the service connected PTSD is shown to be manifested by anxiety, intrusive thoughts, recollections, nightmares, trouble sleeping, avoidance tendencies, feelings of worthlessness, feelings of detachment, estrangement, anger, low concentration, and the need for antidepressants, but without suicidal or homicidal thoughts, and no hallucinations or delusions.  


CONCLUSIONS OF LAW

1.  For the appellate period prior to April 20, 2017, the criteria for an evaluation in excess of 30 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2016).

2.  For the appellate period from April 20, 2017, the criteria for an evaluation in excess of 50 percent for PTSD have not been met. 38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. §§ 3.102, 4.3, 4.7, 4.130; Diagnostic Code 9411 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duty to Notify and to Assist

With respect to the issues herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326; see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).
Legal Criteria and Analysis

A disability rating is determined by the application of VA's Schedule for Rating Disabilities (Rating Schedule), 38 C.F.R. Part 4.  The percentage ratings contained in the Rating Schedule represent, as far as can be practicably determined, the average impairment in earning capacity resulting from diseases and injuries incurred or aggravated during military service and their residual conditions in civil occupations.  Separate diagnostic codes identify the various disabilities.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  VA has a duty to acknowledge and consider all regulations that are potentially applicable through the assertions and issues raised in the record, and to explain the reasons and bases for its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Evidence to be considered in the appeal of an initial assignment of a disability rating is not limited to that reflecting the then current severity of the disorder.  Fenderson v. West, 12 Vet. App. 119 (1999).  In cases where an initially assigned disability evaluation has been disagreed with, it is possible for a veteran to receive a staged rating; that is, be awarded separate percentage evaluations for separate periods based on the facts found during the appeal period.  Fenderson, 12 Vet. App. at 126-28.

Where there is a question as to which of two evaluations shall be applied, the higher evaluation will be assigned, if the disability picture more nearly approximates the criteria for the higher rating; otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7.  All reasonable doubt is resolved in the Veteran's favor. 38 C.F.R. § 4.3.
Where entitlement to compensation already has been established and an increase in the disability rating is at issue, it is the present level of disability that is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Veteran is currently assigned a 30 percent disability rating for his service connected PTSD prior to April 20, 2017, and 50 percent thereafter.

Under the rating criteria of 38 C.F.R. § 4.130, Diagnostic Code 9411, a 30 percent disability rating is assigned for PTSD when there is occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks (although generally functioning satisfactorily, with routine behavior, self-care, and conversation normal), due to such symptoms as depressed mood, anxiety, suspiciousness, panic attacks (weekly or less often), chronic sleep impairment, mild memory loss (such as forgetting names, directions, recent events).  38 C.F.R. § 4.130, DC 9411.

A 50 percent evaluation is appropriate with occupational and social impairment with reduced reliability and productivity due to such symptoms as: flattened affect; circumstantial, circumlocutory, or stereotyped speech; panic attacks more than once a week; difficulty in understanding complex commands; impairment of short- and long-term memory (e.g., retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation and mood; difficulty in establishing and maintaining effective work and social relationships.

A 70 percent evaluation is provided where there is occupational and social impairment, with deficiencies in most areas, such as work, school, family relations, judgment, thinking, or mood, due to such symptoms as: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.

A 100 percent evaluation is provided for PTSD where there is total occupational and social impairment, due to such symptoms as: gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; memory loss for names of close relatives, own occupation, or own name.

In evaluating psychiatric disorders, it must be shown that industrial impairment is the result of actual manifestations of the service-connected psychiatric disorder.  The severity of a psychiatric disability is based upon actual symptomatology, as it affects social and industrial adaptability.  Two of the most important determinants of disability are time lost from gainful employment and decrease in work efficiency. 38 C.F.R. § 4.130.

Ratings are assigned according to the manifestation of particular symptoms. However, the use of the term "such as" in 38 C.F.R. § 4.130 demonstrates that the symptoms after that phrase are not intended to constitute an exhaustive list, but rather are to serve as examples of the type and degree of the symptoms, or their effects, that would justify a particular rating.  Mauerhan v. Principi, 16 Vet. App. 436 (2002).  Accordingly, the evidence considered in determining the level of impairment under § 4.130 is not restricted to the symptoms provided in the Diagnostic Code.  Instead, VA must consider all symptoms of a Veteran's condition that affect the level of occupational and social impairment, including, if applicable, those identified in the DSM-IV (American Psychiatric Association: Diagnostic and Statistical Manual of Mental Disorders (4th ed. 1994)).  Id.

Diagnoses many times will include an Axis V diagnosis, or a Global Assessment of Functioning (GAF) score.  In assessing the evidence of record, it is important to note that the GAF score is a scale reflecting the "psychological, social, and occupational functioning on a hypothetical continuum of mental health-illness."  Richard v. Brown, 9 Vet. App. 266, 267 (citing DIAGNOSTIC AND STATISTICAL MANUAL OF MENTAL DISORDERS, 4th ed. (DSM-IV) at 32).  A score of 41-50 is assigned where there are, "Serious symptoms (e.g., suicidal ideation, severe obsessional rituals, frequent shoplifting) OR any serious impairment in social, occupational, or school functioning (e.g., no friends, unable to keep a job)."  Id.  A score of 51-60 is assigned where there are moderate symptoms (e.g., flat affect and circumstantial speech, occasional panic attacks) or moderate difficulty in social, occupational, or school functioning (e.g., few friends, conflict with peers or co-workers).  Id.

Effective March 19, 2015, VA amended the portion of the Schedule for Rating Disabilities dealing with mental disorders and its adjudication regulations to remove outdated references to the Diagnostic and Statistical Manual of Mental Disorders, Fourth Edition (DSM-IV), and replace them with references to the Diagnostic and Statistical Manual of Mental Disorders, Fifth Edition (DSM-5).  See 80 Fed. Reg. 53, 14308 (March 19, 2015). 

The provisions of the final rule apply to all applications for benefits that are received by VA or that were pending before the AOJ on or after August 4, 2014.  The provisions of this final rule do not apply to claims that were pending before the Board (i.e., certified for appeal to the Board on or before August 4, 2014), the United States Court of Appeals for Veterans Claims, or the United States Court of Appeals for the Federal Circuit on August 4, 2014, even if such claims are subsequently remanded to the AOJ.

In this case, the Veteran's appeal was certified to the Board in August 2017, so the revised regulations are applicable.  As the Veteran's case was certified to the Board after August 4, 2014, DSM-5 applies, and GAF scores are no longer used in evaluation of psychiatric disorder.  However, an examiner's discussion of symptoms associated with any assigned score would still be useful in evaluation of psychiatric disabilities.

A lay person is competent to report observable symptoms they observe.  Layno v. Brown, 6 Vet. App. 465 (1994).  Whether lay evidence is considered competent and sufficient in a particular case is an issue of fact and lay evidence can be competent and sufficient to establish a diagnosis when (1) a layperson is competent to identify the medical condition (sometimes the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer), (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).

When all the evidence is assembled, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the appellant prevailing in either event, or whether a preponderance of the evidence is against a claim, in which case, the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has thoroughly reviewed all the evidence.  Although the Board has an obligation to provide reasons and bases supporting this decision, there is no need to discuss, in detail, all the evidence submitted by or on behalf of the Veteran.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence and on what this evidence shows, or fails to show, on the claim.  The Veteran must not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (the law requires only that the Board address its reasons for rejecting evidence favorable to the Veteran).

Factual Background

In an August 2014 VA treatment record the Veteran's treating therapist observed that Veteran presents with a broad affect and appropriate to thought.  The Veteran was casually dressed and well-groomed.  He engaged well, but appeared calmer than usual; he was oriented and showed coherent thinking.  There was no overt sign of thought disorder.  In addition his speech was linear, goal directed and of normal rate, rhythm and normal volume.  The Veteran noted how he was feeling somewhat better and believed that with more of medication he would continue to improve.  The Veteran reported he had been feeling better and that hearing about good experiences helps him to feel better.  It was noted that he has a good support system in the home with supportive family members, good support from the community, a sense of responsibility to others, and a motivation to continue with therapy.  There was no noted suicidal or homicidal ideation.

A September 2014 VA treatment record states that the Veteran described difficulty remembering his past military experience with Vietnam and post-Vietnam.  He struggles with letting go of his first marriage when his wife cheated on him and sought a divorce.  He described his current marriage of seven years as happy.  He also described keeping busy and helping out.  He was assigned a GAF score of 60. 

The Veteran submitted a statement in November 2014 in which he stated that his PTSD causes him much mental anguish and affects him daily with his relationship with his spouse.

VA treatment records from November 2014 to March 2015 show no suicidal or homicidal ideation.  They indicate that the Veteran has a good support system and a supportive family, as well as good support from the community, sense of responsibility to others and a motivation to participate in therapy.  He is noted to be appropriately groomed and engaged at his treatments and his speech linear, goal directed, and of normal rate, rhythm and volume.  

In March 2015, the Veteran was afforded a VA examination.  The Veteran was noted to have PTSD, other specified depressive disorder, as well as alcohol use disorder in remission (per self-report).  The examiner explained that it is difficult to differentiate the symptoms of these problems, as they coalesce to exacerbate his symptoms of anxiety and depression.  The symptoms are overlapping and intermingled and this makes it difficult to differentiate the symptoms to each diagnosis.

The Veteran's mental diagnoses were noted to result in occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation.

The examiner wrote that the Veteran is currently married and has been for 8 years.  He described his relation with his wife as "pretty good."  He was married one time previously for 40 years and said his wife passed away of cancer.  The Veteran has two children with his first wife and son age 42 and a daughter age 45.  He described having a strained relationship with his children and said, "It's not too good.  We never talked about it but it's not too good.  I think it's because of the remarriage."  He has limited contact with his daughter.  He saw her in December 2014, but had had no contact with her for two years prior to this.  He described the relationship with his son as improving and that they had recently reestablished contact.  He has contact with him multiple times a month.  He had had no contact with his son for seven years prior this.  The Veteran has five sisters.  One sister passed away in 2014.  He has one sister who is in a nursing home who has Alzheimer's.  With regard to his other sisters, he described relationship as "okay" and has regular contact with them.  His mother passed away in 2010 and his father passed away in 2000.

Of the Veteran's occupational and educational history, the examiner wrote that the Veteran discontinued formal education after completing the eighth grade.  He denied attaining his GED.  The Veteran reported being unemployed.  His last job was in 2007 when he was self-employed as a carpenter.  Prior to this, he owned and operated a farm for approximately 15 years.  When asked about his current limitations or restrictions to employment he said, "I really don't know.  I got aches and pains in my back.  I got hip problems and I hurt at night.  My shoulders hurt.  I'm busy all the time.  I can't climb a ladder and get up on a house.  I just really don't feel like doing it."

Regarding the Veteran's mental health history, the examiner wrote that the Veteran assessed his current health as "fairly poor" and said, "I'm losing my eyesight.  I'm having sinus problems.  I don't sleep at night.  My stomach is bad.  I got a nervous stomach."  He noted having gastro esophageal reflux disease, a hiatal hernia, and pain in his back, shoulder and left hip.  He also noted having hypertension, urinary problems, bladder problems and chronic sinusitis.  He was hospitalized in 2010 for gallbladder removal and had an appendectomy performed in 2007.  All of his current medications are prescribed by the VA and he reported taking medications as prescribed.  He was experiencing stomach distress as a side effect with his current medication regimen.  The Veteran denied being hospitalized for psychiatric or mental health reasons.  He reported working with a social worker in individual and a group therapy format at the Poplar Bluff VA facility.  He reported being under psychiatric care at this facility and has been receiving mental health services for approximately three years.  He reported having passive suicidal thoughts once a week and said, "I have thought about that.  It's really when I get down out or I get upset if somebody.  Not that often.  It just went through my mind."  He denied having a plan or ever attempting to take his own life.  He denied having any homicidal ideation.

The Veteran reported possessing a valid driver's license and denied difficulties operating a vehicle beyond occasional vision problems.  He drove himself to the examination and was unaccompanied.  He denied any history of DWI or DUI.  He denied any history arrest as an adult and denied current or pending legal matters.

The Veteran denied use of tobacco products at the time of the examination, but noted smoking "some in Vietnam."  He denied substantial use since then.  He denied current alcohol use and said he has not had a drinking for approximately fifteen years.  He was consuming "a 2 pack or more" from the time he was discharged from military in 1967 until 2000.  He denied use of illicit substances, including marijuana, crack, cocaine, amphetamines, psychedelic substances, or heroin.  He also denied any history of prescription drug abuse.

When asked about his current psychological and mental health difficulties, the Veteran reported trouble sleeping and taking medication.  He estimated sleeping approximately ten hours with medication, but only sleeps four hours without the medication.  He noted having "some" nightmares and said the content is about "different things.  Sometimes my mind just goes back the different things.  What happened in Vietnam and what happened to me after I got home."  He reported that he reflects on these events "every day."  He said, "I wake up nervous and have bad thoughts and in in a tizzy."  He described having some anger problems, concentration difficulties, hypervigilant symptoms, and an exaggerated startle response.  Regarding the intensity of the symptoms he said, "They are starting to get worse now that I have more time on my hands.  When I stay busy, I didn't think about things.  I try not to about it, but it comes up pretty often."  

The Veteran served in the Army from 1966 until 1967.  He noted having distressing experiences in the military, including sexual abuse.  The Veteran indicated being exposed to actual or threatened death and serious injury by directly experiencing a traumatic event or witnessing, in person, a traumatic event that occurred with others.  There have been recurrent significant intrusion symptoms including, involuntary, and intrusive distressing recollections of the trauma; recurrent distressing dreams in which the content or affect of the dream is related to that trauma event; and dissociative reactions and flashbacks in which there is a feeling that the traumatic event is reoccurring.  There has also been intense or prolonged psychological distress and physiological reaction when exposed to internal or external cues that resemble aspect of the trauma.

The Veteran indicated having persistent symptoms of avoidance, including efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the trauma along with an avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with events.  He reported negative alterations in mood or cognition in response to the traumatic event through persistent negative emotional state; a markedly diminished interest or participation in significant activities; and feelings of detachment or estrangement from others.  Additionally, he noted having an alteration in his arousal, which was identified by hypervigilance, an exaggerated startle response, concentration problems, and difficulty falling asleep, staying asleep and/or restless sleep.

The Veteran reported having periodic depressive episodes "when I don't have anything to do."  He said this is remedied by doing something.  He noted having concentration problems, sleep problems, as well as recurrent feelings of worthlessness "because I'm just not any good anymore."  He also noted having vague and passive suicidal thoughts.  His appetite was reported to be stable and his energy level adequate.

The Veteran was administered the PTSD Checklist - 5 (PCL-5), which is a 20-item inventory that assesses the degree which an individual has experienced specific symptoms of PTSD in response to "stressful military experiences" over the past month.  The results of the PCL-5 reveal a raw score of 59.  This score is above the recommended cut score of 38 for veterans assessed in a VA Mental Health Clinic and suggests that he meets the requisite criteria for PTSD.

The examiner reported that the Veteran's described symptoms appear to be significantly impairing his social or occupational functioning.  Also, the Veteran noted that the intensity of the symptoms is increasing: "They are starting to get worse now that I have more time on my hands." The Veteran reported that his social support consists of his current wife, therapy group, social worker and "a few friends."  His activities of pleasure relaxation include playing music with his wife, going fishing, and spending time with his wife on the weekends.  His religious affiliation is Christian and he is frequent attendance at worship services.  When queried about his strengths he said, "Fishing, taking care of my land and gardening."  The Veteran described his mood today as "fairly good but I don't feel good."  He said his mood most days is stable and said, "I try to be a mild mannered person but there are times when I get out of hand."

The Veteran was evaluated under the DSM-5 criteria.  Under Criterion A, it was reported that he directly experienced traumatic events and witnessed, in person, traumatic events occur to others that included actual or threatened death, serious injury, or sexual violence.  For Criterion B, it was reported that the Veteran had the following intrusion symptoms associated with the traumatic events, beginning after the traumatic events occurred: recurrent, involuntary, and intrusive distressing memories of the traumatic events; recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic events; dissociative reactions (e.g., flashbacks) in which the individual feels or acts as if the traumatic events were recurring (such reactions may occur on a continuum, with the most extreme expression being a complete loss of awareness of present surroundings); intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events; marked physiological reactions to internal or external cues that symbolize or resemble an aspect of the traumatic events.  For Criterion C, it was reported that the Veteran had the following avoidance of stimuli: avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events.  For Criterion D, the Veteran had the following negative alterations in cognitions and mood associated with the traumatic events: persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame); markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions (e.g., inability to experience happiness, satisfaction, or loving feelings.)  For Criterion E, the Veteran had the following marked alterations in arousal and reactivity associated with the traumatic events: hypervigilance; exaggerated startle response; problems with concentration; sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep).  For Criterion F, the examiner noted that the duration of the symptoms described above in Criteria B, C, and D are more than 1 month.  For Criterion G, the PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  For Criterion H, the disturbance is not attributable to the physiological effects of a substance (e.g., medication, alcohol) or another medical condition.

The examiner noted the following symptoms: depressed mood, anxiety, and chronic sleep impairment.  The Veteran was reported to be capable of managing his financial affairs.

VA treatment record from June 2015 indicates that the Veteran's PCL-5 score increased by 4 points to total 49 since his last visit.  The examiner reported PTSD, anxiety, and anger stemming from dissatisfaction with VA disability rating.  There was no reported suicidal or homicidal ideation and it was indicated that he has a good support system at home with supportive family members, good support from the community, a sense of responsibility to others, and a motivation to continue with therapy.  A September 2015 VA treatment record indicates that the Veteran was shown to be conflicting, anxious, and frustrated.  He was reported to have trouble remembering things and has his wife help him remember.  He denied suicidal or homicidal ideation.

VA treatment records from February 2016 to June 2017 show that the Veteran regularly reported anxiety related to physical difficulties and the lack of diagnosis.  The Veteran was reported to be cooperative and courteous in his group therapy sessions and his thoughts were reported to be linear and goal-oriented.  A July 2016 VA treatment record shows that the Veteran was awake, alert, oriented to time, person and place, and that his speech was clear and appropriate and he responded appropriately to environmental stimuli.  September 2016 and December 2016 VA treatment records indicate that the Veteran volunteers with his local VFW to help out and support their efforts.  

It appears that in April 2017, the Veteran was started on an antidepressant.  A June 2017 VA treatment record notes that the Veteran was highly agitated during a military sexual trauma group session.  He expressed having increased difficulty in managing his daily affairs and requires additional assistance from his wife.  He spoke of the deep scars experienced by the sexual trauma and often lives fearful of being around other men as a result.  VA treatment records through July 2017 show no suicidal or homicidal ideation.  

In July 2017, the Veteran was afforded another VA examination.  This examination noted the following diagnoses: PTSD, Major Depressive Disorder, and Psychological Factors Affecting Other Medical Conditions.  The examiner noted that these problems coalesce to exacerbate the Veteran's symptoms of anxiety and depression.  The symptoms are overlapping and intermingled and this makes it difficult to differentiate the symptoms to each diagnosis.

The Veteran's mental diagnoses were noted to result in occupational and social impairment with reduced reliability and productivity.

The examiner wrote that the Veteran is currently married and has been for 11 years.  He described the relationship with his wife as "real good; pretty good" but then said, "sometimes we don't get along too well.  Sometimes she says things that degrade me and I feel like I am not important anymore.  I feel like what I do is no good and nobody needs me around."  He was married one time previously.  He has a mixed relationship with his children and said, "It's good with the boy but with the girl is not good."  He explained how the relationship is strained because he remarried.  He has contact with his son once a week but has limited contact with his daughter.  The Veteran reported having four living sisters and described the relationship with them is "fairly well."  Both parents and one of his sisters is deceased.

Regarding the Veteran's occupational history, the Veteran reported that his last job was approximately thirteen years ago, when he was self-employed as a carpenter.  When asked that his current limitations and restrictions to employment he said, "there ain't nobody that probably needs me.  I can't keep a job because of my condition.  I am off-balance and will probably fall and hurt myself."

Regarding the Veteran's mental health history, the Veteran assessed his current health as "in the poor range" and said his medical conditions consist of problems with his balance, GERD, diabetes, osteoarthritis, COPD, emphysema, restless leg syndrome, and chronic sinus problems.  He also noted having pain in his hips and shoulders.  His most recent hospitalization was for a hernia operation around 2011.  The Veteran later said he underwent cataract surgery in 2016.  His current medications are prescribed by the VA and he is taking them as prescribed with the help of his wife.  He denied having any side effects with his current medication regimen.  The Veteran denied being hospitalized for psychiatric or mental health reasons.  He reported involvement with mental health treatment at the Poplar Bluff VA facility and attends two group therapy sessions.  He has been doing this for four years.  Additionally, he is working with a psychiatrist through this facility.  The Veteran denied having suicidal ideation or homicidal ideation.

Regarding the Veteran reported having a valid driver's license, but experiencing difficulties operating a vehicle due to his vision impairment and equilibrium issues.  He was driven to the appointment by his wife and she was present with him during the evaluation.  The Veteran denied any history of DWI or DUI.  He denied any history of arrest as an adult and denied current or pending legal matters.

The Veteran denied current use of tobacco products and said he has not smoked cigarettes since he was in Vietnam.  He denied current alcohol use and said his last use of alcohol was in 1995.  He denied use of any illicit substances including marijuana, crack, cocaine, amphetamines, psychedelic substances, or heroin.  He also denied any history of prescription drug abuse.

When asked about his current psychological and mental health difficulties, the Veteran said, "I am having more or less stress because I been sick for the past two months or more.  They haven't diagnosed me.  They said microbacterial or something but they haven't diagnosed that."  He went on to say, "I have trouble sleeping.  I've had that for a long time.  I am taking Xanax."  He estimated obtaining "three good hours" of sleep a night and denied taking any naps during the day.  He noted that his sleep is disrupted by "pain in my hips and I've got restless legs leg syndrome, and my shoulders hurt.  I've got aches and pains from head to toe."  He noted having nightmares "every night," and said the content is "just life and my service.  Some of them are about people getting killed or getting run over.  Some of them are about being scared.  I lived with to be able to try to molest me.  In Vietnam, it rained all the time and so I was wet all the time."  He noted having concentration problems, hypervigilant symptoms, and an exaggerated startle response.  He noted having "a little problem" with anger.  The Veteran also reported being depressed on a recurrent basis and said, "I pretty well stay that way unless I am around my wife or my grandkids and then I'm pretty happy.  Well, I am a lot more not depressed when I can be around someone to talk to."  He described his energy level as "bad; not good" and he has recurrent feelings of worthlessness and guilt "about all of the time."  His appetite was stable and he denied having any suicidal ideation.

The Veteran said he reflects on his military service "every day when helicopters fly over or there are gunshots down the road."  The Veteran was administered the PTSD Checklist - 5 (PCL-5), the results of the test reveal a raw score of 71.  This score is above the recommended cut score of 38 for veterans assessed in a VA Mental Health Clinic.  The Veteran indicated being exposed to actual or threatened death and serious injury by directly experiencing a traumatic event or witnessing, in person, a traumatic event that occurred with others.  There have been recurrent significant intrusion symptoms including, involuntary and intrusive distressing recollections of the trauma; recurrent distressing dreams in which the content or affect of the dream is related to that trauma event; and dissociative reactions and flashbacks in which there is a feeling that the traumatic event is reoccurring.

There has also been intense or prolonged psychological distress and physiological reactions when exposed to internal or external cues that resemble aspect of the trauma.  The Veteran indicated having persistent symptoms of avoidance including efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the trauma along with an avoidance of or efforts to avoid external reminders that arouse distressing memories, thoughts, or feelings about or closely associated with events.  He has experienced negative alterations in mood or cognition in response to the trauma event through persistent and exaggerated negative beliefs or expectations about himself.  He has persistent distorted cognitions about the cause or consequences of the traumatic events, and this leads him to blame himself.  He has a persistent negative emotional state; a markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; and a persistent inability to experience positive emotions.  Additionally, he noted having an alteration in his arousal, which was identified by irritable behavior and angry outbursts with little or no provocation; hypervigilance, and an exaggerated startle response.  He also noted having problems with concentration and difficulty falling asleep, staying asleep, and/or restless sleep.  The symptoms indicated above appear to be significantly impairing his social or occupational functioning.  When asked about a change in the severity and intensity of the symptoms he said, "there are not any better.  They have stayed about the same, maybe a little worse."  

The Veteran reported that his social support consists of his wife, VA Counselors, son, and sisters.  He believes his level support to be sufficient.  His activities of pleasure and relaxation include fishing, watching Fox news, watching westerns and playing music.  His religious affiliation is nondenominational Christian and he has "pretty often" attendance at worship services.  When queried about his strengths he said, "I am a good man and respectable."  The Veteran described his mood today as "fairly good," and said that his mood most days is "sad and thinking about things." 

The Veteran was evaluated under the DSM-5 criteria.  Under Criterion A, it was reported that he directly experienced traumatic events and witnessed, in person, traumatic events occur to others that included actual or threatened death, serious injury, or sexual violence.  For Criterion B, it was reported that the Veteran had the following intrusion symptoms associated with the traumatic events, beginning after the traumatic events occurred: recurrent, involuntary, and intrusive distressing memories of the traumatic events; recurrent distressing dreams in which the content and/or affect of the dream are related to the traumatic events; dissociative reactions (e.g., flashbacks) in which the individual feels or acts as if the traumatic events were recurring (such reactions may occur on a continuum, with the most extreme expression being a complete loss of awareness of present surroundings); intense or prolonged psychological distress at exposure to internal or external cues that symbolize or resemble an aspect of the traumatic events; marked physiological reaction to internal or external cues that symbolize or resemble an aspect of the traumatic events.  For Criterion C, it was reported that the Veteran had the following avoidance of stimuli: avoidance of or efforts to avoid distressing memories, thoughts, or feelings about or closely associated with the traumatic events; avoidance of or efforts to avoid external reminders (people, places, conversations, activities, objects, situations) that arouse distressing memories, thoughts, or feelings about or closely associated with the traumatic events.  For Criterion D, the Veteran had the following negative alterations in cognitions and mood associated with the traumatic events: persistent and exaggerated negative beliefs or expectations about oneself, others, or the world (e.g., "I am bad, "No one can be trusted, "The world is completely dangerous, "My whole nervous system is permanently ruined"); persistent, distorted cognitions about the cause or consequences of the traumatic events that lead the individual to blame himself or others; persistent negative emotional state (e.g., fear, horror, anger, guilt, or shame); markedly diminished interest or participation in significant activities; feelings of detachment or estrangement from others; persistent inability to experience positive emotions (e.g., inability to experience happiness, satisfaction, or loving feelings).  For Criterion E, the Veteran had the following marked alterations in arousal and reactivity associated with the traumatic events: irritable behavior and angry outbursts (with little or no provocation) typically expressed as verbal or physical aggression toward people or objects; hypervigilance; exaggerated startle response; problems with concentration; sleep disturbance (e.g., difficulty falling or staying asleep or restless sleep).  For Criterion F, no response was provided.  For Criterion G, the PTSD symptoms described above cause clinically significant distress or impairment in social, occupational, or other important areas of functioning.  For Criterion H, the disturbance is not attributable to the physiological effects of a substance (e.g., medication, alcohol) or another medical condition.

The examiner noted the following symptoms: depressed mood, anxiety, suspiciousness, chronic sleep impairment, and disturbances of motivation and mood.  He said the overall intensity and severity of the symptoms "have stayed about the same."  The Veteran was reported to be capable of managing his financial affairs.  

VA treatment records from July 2017 indicate that the Veteran showed irritability and frustration, but denied suicidal or homicidal ideation.  There is also an indication that his physical decline contributes to his anxiety, irritability, and anger.  Another July 2017 VA treatment record reports that the Veteran threatened his wife and threw her down onto the ground and that she was afraid.  During the subsequent evaluation, he was reported to be neat and clean, with normal calm speech, appropriate behavior, cooperative, with good eye contact.  His thoughts were normal and logical, with no delusions elicited.  He denied hallucinations or hallucinatory behavior, suicidal or homicidal ideation, intent or plan.  He was oriented with normal concentration, memory, insight and judgment.

Another July 2017 VA treatment record indicates that the Veteran has difficulty sleeping.  He gets some sleep with Xanax, but wakes up in the night.  When he wakes up, he has to orient himself, which takes some time. 

An August 2017 VA treatment record states that the Veteran was experiencing deficits in visuospatial/executive, language recall, and short term memory recall.  The record indicates that the prior year the Veteran would call his wife at work two to three times a day to have her come home and help him find things he had misplaced.  The excessive calls interfered with her work and she had to resign.

Period prior to April 20, 2017

Upon thorough review of the evidence of record, the Board finds that Veteran's PTSD symptoms warrant a 30 percent rating, but no higher, for the period prior to April 20, 2017.  That is, the preponderance of the evidence supports a finding that the Veteran's symptoms more nearly approximate occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, as described by the rating criteria in 38 C.F.R. § 4.130, DC 9411.

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his PTSD as shown in the March 2015 VA examination, in the VA treatment records, and the Veteran's own statements do not demonstrate a degree of disability that warrants assignment of a rating greater than 30 percent at any point prior to April 20, 2017.  See 38 C.F.R. § 4.7.  

Treatment records indicate that the Veteran generally functions satisfactorily.  He has a driver's license and took himself to the March 2015 VA examination.  Reports consistently point to his appropriate demeanor, dress, and grooming.  Reports also reflect oriented speech and coherent thought.  In addition, his symptoms include, anxiety, depressed mood and sleep impairment.  The Veteran appears to struggle with mild memory loss, as reported in treatment records.  See 38 C.F.R. § 4.130, DC 9411.

Further, the Board notes the Veteran was assessed a GAF score of 60 in a September 2014 VA treatment record, which indicates moderate symptoms.  While not dispositive of the Veteran's condition, when the GAF score is viewed in light of the other evidence of record, specifically the VA examination and treatment records during this time period, the Board finds that the overall disability picture more closely approximates a 30 percent rating.  Consistent with this interpretation is the March 2015 VA examiner's conclusions that the Veteran has "occupational and social impairment with occasional decrease in work efficiency and intermittent periods of inability to perform occupational tasks, although generally functioning satisfactorily, with normal routine behavior, self-care and conversation."  This degree of social and occupational impairment observed by the examiner is consistent with a 30 percent evaluation.

In addition, the Board notes that treatment records do not indicate that the Veteran's symptoms were consistent with a 50 percent rating.  That is, the Veteran's speech was not reported to be circumstantial, circumlocutory, or stereotyped.  There were no reported panic attacks of more than once a week or difficulty understanding complex commands.  There was also no reported impaired judgment, impaired abstract thinking, disturbances of motivation and mood, or difficulty in establishing and maintaining effective work and social relationships.  Indeed, it was consistently reported that the Veteran has a good support network, particularly a good relationship with his wife.  While the Veteran reported passive suicidal thoughts, these were only associated with sporadic low moments and he even described these moments as ones of little significance.  The Board acknowledges that the evidence reflects some memory loss, but this is encompassed by the rating criteria for a 30 percent rating. 

The Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record, which points to moderate symptoms of greater probative value.  Based on the totality of the evidence, to include the March 2015 VA examination, treatment records, and the statements of record, the Board finds that the disability picture more nearly approximates that of a 30 percent disability rating, and his symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 50 percent disability evaluation or higher.

Period from April 20, 2017

Upon careful review of the evidence of record, the Board finds that the preponderance of the evidence is against an evaluation in excess of 50 percent for the period after April 20, 2017.  Neither the lay nor the medical evidence of record more nearly approximates the frequency, severity, or duration of psychiatric symptoms required for a 70 percent disability evaluation based on occupational and social impairment, with deficiencies in most areas.  38 C.F.R. §§ 4.7, 4.130, Diagnostic Code 9411.  That is, the competent evidence of record does not show that the Veteran experiences: suicidal ideation; obsessional rituals which interfere with routine activities; speech intermittently illogical, obscure, or irrelevant; near-continuous panic or depression affecting the ability to function independently, appropriately and effectively; spatial disorientation; neglect of personal appearance or hygiene; difficulty in adapting to stressful circumstances (including work or a work-like setting); inability to establish and maintain effective relationships.  A July 2017 VA treatment record does show that the Veteran had an episode of violence, in which he pushed his wife and she was fearful of him.  However, this is the only reported violent incident and there is no indication that the Veteran experiences periods of violence.  Moreover, during this period of time, homicidal and suicidal ideations and thoughts have been specifically denied.  

Consistent with the Board's interpretation of the evidence is the July 2017 VA examiner's conclusion that the Veteran's mental diagnoses "result in occupational and social impairment with reduced reliability and productivity."  This degree of social and occupational impairment reported by the examiner is consistent with a 50 percent evaluation.  

The Board has considered the requirement of 38 C.F.R. § 4.3 to resolve any reasonable doubt regarding the level of the Veteran's disability in his favor.  The Board concludes, however, that the symptoms and manifestations of his PTSD as shown in the July 2017 VA examination, in the VA treatment records, and the Veteran's own statements do not demonstrate a degree of disability that warrants assignment of a rating greater than 50 percent at any point in the appellate period after April 20, 2017.  See 38 C.F.R. § 4.7.  

The Board acknowledges the Veteran's competency to report his symptoms, but concludes that the medical evidence of record, which points to moderate symptoms of greater probative value.  In summary, the Board finds that the 50 percent disability assigned for this period contemplates the frequency, severity, and duration of his symptoms, while resolving all doubt in favor of the Veteran.  The rating now assigned is based on all the evidence of record rather than any isolated medical finding or assessment of level of disability.  38 C.F.R. § 4.126(a).  Accordingly, his symptoms do not more nearly reflect the frequency, severity, and duration of symptoms ratable at the 70 percent disability evaluation or higher.

Finally, the Board acknowledges that the record shows the Veteran is unemployed.  However, the Veteran has not attributed his unemployability to his PTSD, rather he has attributed it to other disabilities.  As such, the issue of entitlement to a total disability rating due to individual unemployability (TDIU) has not been raised by the record.  See Rice v. Shinseki, 22 Vet. App. 447 (2009).





ORDER

Entitlement to a disability rating in excess of 30 percent for PTSD with other specified depressive disorder and alcohol use disorder in remission prior to April 20, 2017, is denied.

Entitlement to a disability rating in excess of 50 percent for PTSD with other specified depressive disorder and alcohol use disorder in remission from April 20, 2017, is denied.




______________________________________________
E. I. VELEZ
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


